ORDER

PER CURIAM:
Grady Dortch appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. Dortch sought to vacate his convictions and sentences for first-degree murder and armed criminal action. He contends that the motion court clearly erred in denying his motion because he received ineffective assistance of counsel when counsel failed to strike two venirepersons and failed to call a witness to testify at trial. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).